—Order, Family Court, New York County (Leah Marks, J.), entered on or about September 24, 1993, which, inter alia, denied respondent’s objection to the Hearing Examiner’s order denying his application for a downward modification of child support, unanimously affirmed, without costs.
Respondent’s failure to appear before the Hearing Examiner made inquiry into his financial means impossible, and justified *241a support order based on the mother’s testimony as to the child’s needs (Family Ct Act § 413 [1] [k]; § 545). Respondent’s subsequent failure to substantiate his expenses and document his income and assets justified adherence to the support order that was granted on his default. We have considered respondent’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.